CHITTENDEN, J.
Epitomized Opinion
Capassa was indicted for first'1 degree murder for killing his wife The accused ¿Mimed that the shooting was accidental. The cour|:|permitted the state to prove Capassa had an alia^j name, and also allowed much latitude in . showiiigi'the nature of the accused’s life!from lojhood. lilfhe jury returned a verdict of second degree murder. A motion for a new trial was..filed to which w$s ¡attached affidavits of two jurors showing- or tending to show that two of the jurors .were misled in ifjjiqt the other jurors *505mis-stated the extent of the penalty for second degree murder. This motion was overruled, whereupon the defendant prosecuted error. In affirming the judgment the Court of Appeals held:
Attorneys—Beis & Beis and Hart & Sehoepfle, for Capassa; Earl Krueger and and James Klynn, for State.
1. As there was no evidence showing an intent or purpose on the part of the state to magnify the use of the alias or to take an unfair advantage of the fact, no prejudicial error was committed in allowing the state to prove the use of the same.
2. The testimony or affidavits of jurors impeaching the verdict rendered by them will not be received where the facts sought to be shown are as in the verdict.
. 3. The fact that the jury did not understand the penalty for second degree murder was no ground for disturbing the verdict, as the judgment of the jury as to guilt or innocence, must not be based upon the penalty.
4. The state is under no obligation to .-how the motive for a commission of a murder, although evidence tending to show the evidence or the nonexistence of a motive is admissible and proper
. 5. It cannot be said as a matter of law that the verdict of the jury was manifestly against the height of evidence.